EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-4 of our reports dated February17, 2012 relating to the consolidated financial statements of CryoLife,Inc. and the effectiveness of the Cryolife, Inc.’s internal control over financial reporting, appearing in the Annual Report on Form10-K of CryoLife,Inc. for the year ended December31, 2011, and to the reference to us under the heading “Experts” in the Prospectus, which is part of this Registration Statement. /s/ Deloitte & Touche LLP Atlanta, Georgia June 22, 2012
